Citation Nr: 1437194	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-31 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to a compensable rating for left ear hearing loss.

4. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to January 16, 2013 and from May 1, 2013.

5. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1970 to March 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2009 and May 2010 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted a letter from a treating VA physician with a waiver of RO initial review.  Additional evidence, including VA treatment records, has been added to the record (without a waiver of RO initial consideration) since the most recent statements of the case (SOC) were issued in July 2010 and January 2011.  The RO will have opportunity to review the additional evidence in the first instance on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the July 2014 Board hearing before the undersigned, the Veteran testified that he received treatment for a low back injury (fracture) at the Miami, Florida VA medical center (VAMC) in 1982.  He indicated such disability was documented on X-ray reports.  As all outstanding records of VA treatment for any back disability are pertinent evidence (and because VA records are constructively of record), they must be obtained.  

At the July 2014 hearing, the Veteran also testified that his service-connected left ear hearing loss had increased in severity.  The most recent VA examination to evaluate left ear hearing loss was in April 2010 (more than four years ago).  In light of the allegation of worsening, and the lengthy intervening period since the last examination, a contemporaneous examination to ascertain the current severity of the disability is necessary.  

Regarding service connection for right ear hearing loss, the Veteran's service personnel records show he received helicopter repairman training, and was a helicopter crew chief; his exposure to significant hazardous level noise in service is amply demonstrated.  On April 2010 VA audiological evaluation, he was found to have a left ear hearing loss disability (as defined by 38 C.F.R. § 3.385), but not a right ear hearing loss disability.  In light of his assertion of diminishing hearing acuity, when he is examined to assess his service-connected left ear hearing loss, further examination to determine whether he now also has a right hearing loss disability and, if so, its etiology is indicated.  

Regarding the rating for PTSD, the Veteran testified at the July 2014 hearing that symptoms of that disability had increased in severity.  The most recent VA examination to evaluate the PTSD was in April 2009 (more than five years ago).  In light of the allegation of worsening, and the lengthy intervening period since the last examination, a contemporaneous examination to ascertain the current severity of the disability is necessary.  

A May 2010 rating decision denied the Veteran entitlement to a TDIU rating.  In July 2010, he filed a timely notice of disagreement with that determination.  The RO has not issued a SOC in the matter.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when such occurs, the Board must remand the case for issuance of an SOC.  The Veteran is advised that this matter is not before the Board at this time, and will be before the Board only if he timely files a substantive appeal after the SOC is issued.
The case is REMANDED for the following:

1. The AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) evaluations or treatment (including X-ray reports) the Veteran received for any back injury at the Miami VAMC in the early 1980s (specifically in 1982).  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2. After the above development is completed, the AOJ should arrange for any additional development needed in light of the records received (i.e., if the factual background is altered by the development and a medical examination to determine the nature and likely etiology of the Veteran's claimed low back disability is needed). 

3. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for the disabilities at issue (to specifically include records of any (and all) treatment at the Miami VAMC and Broward County VA outpatient clinic).

4. The AOJ should then arrange for an audiological evaluation of the Veteran (with audiometric studies), if possible by an audiologist who has not previously evaluated him, to determine whether he now has a right ear hearing loss disability and, if so, its likely etiology, and to ascertain the current nature and severity of his service-connected left ear hearing loss.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination. The examiner should note that the Veteran's military occupation involved substantial exposure to hazardous level noise in service.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have a right hearing loss disability as defined in 38 C.F.R. § 3.385?

(b) If so, what is the most likely etiology for the right ear hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to noise trauma in service?

(c) Regarding the severity of the left ear hearing loss, in addition to reporting official audiometry findings, the examiner should discuss the impact of the hearing loss on occupational and everyday activity functioning.

The examiner must explain the rationale for all opinions, citing to supporting clinical data, as indicated.  If it is determined that a right ear hearing loss found is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

5. The AOJ should also arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The Veteran's record (to include this remand and the transcript of the July 2014 videoconference hearing before the Board) must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 schedular criteria for rating mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and also note any symptoms of similar gravity found that are not listed).  The examiner should include comment regarding the impact the symptoms of PTSD found have on occupational and everyday activity functioning. 

6. The AOJ should then review the entire record and readjudicate the issues on appeal.  If any remains denied, issue an appropriate supplemental SOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

7. The AOJ should review the entire record and also issue an appropriate SOC addressing the matter of entitlement to a TDIU rating.  The Veteran had his representative must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in the matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, this matter should also be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

